Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 1 of 12 Page ID #:840




   1 STANLEY M. GIBSON (Bar No. 162329)
       sgibson@jmbm.com
   2 GREGORY S. CORDREY (Bar No. 190144)
       gcordrey@jmbm.com
   3 ROD S. BERMAN (Bar No. 105444)
       rberman@jmbm.com
   4 JEFFER MANGELS BUTLER & MITCHELL LLP
       1900 Avenue of the Stars, 7th Floor
   5 Los Angeles, California 90067-4308
       Telephone: (310) 203-8080
   6 Facsimile:   (310) 203-0567
   7 Attorneys for Plaintiff Theragun, Inc.

   8

   9                               UNITED STATES DISTRICT COURT
  10                           CENTRAL DISTRICT OF CALIFORNIA
  11 THERAGUN, INC, a Delaware                     Case No.: 2:21-cv-01006-JAK-PD
       corporation,
  12                                               PROTECTIVE ORDER
                      Plaintiff,
  13
             v.
  14
       PENTHE COMPANY; a Delaware
  15 corporation; and DOES 1 through 10,
       inclusive,
  16
                      Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              1                  Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 2 of 12 Page ID #:841




   1         1.     PURPOSE AND LIMITS OF THIS ORDER
   2         Discovery in this action is likely to involve confidential, proprietary or private
   3 information requiring special protection from public disclosure and from use for any

   4 purpose other than this litigation. Thus, the Court enters this Protective Order. This

   5 Order does not confer blanket protections on all disclosures or responses to

   6 discovery, and the protection it gives from public disclosure and use extends only to

   7 the specific material entitled to confidential treatment under the applicable legal

   8 principles. This Order does not automatically authorize the filing under seal of

   9 material designated under this Order. Instead, the parties must comply with Local

  10 Rule 7-5.1 and this Order if they seek to file anything under seal. This Order does

  11 not govern the use at trial of material designated under this Order.

  12         2.     DESIGNATING PROTECTED MATERIAL
  13                2.1   Over-Designation Prohibited. Any party or non-party who
  14 designates information or items for protection under this Order as

  15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY”

  16 (a “designator”) must only designate specific material that qualifies under the

  17 appropriate standards. To the extent practicable, only those parts of documents,

  18 items or oral or written communications that require protection shall be designated.

  19 Designations with a higher confidentiality level when a lower level would suffice

  20 are prohibited. Mass, indiscriminate, or routinized designations are prohibited.

  21 Unjustified designations expose the designator to sanctions, including the Court’s

  22 striking all confidentiality designations made by that designator. Designation under

  23 this Order is allowed only if the designation is necessary to protect material that, if

  24 disclosed to persons not authorized to view it, would cause competitive or other

  25 recognized harm. Material may not be designated if it has been made public, or if

  26 designation is otherwise unnecessary to protect a secrecy interest. If a designator

  27 learns that information or items that it designated for protection do not qualify for

  28 protection at all or do not qualify for the level of protection initially asserted, that

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 3 of 12 Page ID #:842




   1 designator must promptly notify all parties that it is withdrawing the mistaken

   2 designation.

   3                2.2   Manner and Timing of Designations. Designation under this
   4 Order requires the designator to affix the applicable legend (“CONFIDENTIAL” or

   5 “HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY”) to each page that

   6 contains protected material. For testimony given in deposition or other proceeding,

   7 the designator shall specify all protected testimony and the level of protection being

   8 asserted. It may make that designation during the deposition or proceeding, or may

   9 invoke, on the record or by written notice to all parties on or before the next

  10 business day, a right to have up to 21 days from the deposition or proceeding to

  11 make its designation.

  12                      2.2.1 A party or non-party that makes original documents or
  13 materials available for inspection need not designate them for protection until after

  14 the inspecting party has identified which material it would like copied and produced.

  15 During the inspection and before the designation, all material shall be treated as

  16 HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY. After the inspecting

  17 party has identified the documents it wants copied and produced, the producing

  18 party must designate the documents, or portions thereof, that qualify for protection

  19 under this Order.

  20                      2.2.2 Parties shall give advance notice if they expect a
  21 deposition or other proceeding to include designated material so that the other

  22 parties can ensure that only authorized individuals are present at those proceedings

  23 when such material is disclosed or used. The use of a document as an exhibit at a

  24 deposition shall not in any way affect its designation. Transcripts containing

  25 designated material shall have a legend on the title page noting the presence of

  26 designated material, and the title page shall be followed by a list of all pages

  27 (including line numbers as appropriate) that have been designated, and the level of

  28 protection being asserted. The designator shall inform the court reporter of these

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 4 of 12 Page ID #:843




   1 requirements. Any transcript that is prepared before the expiration of the 21−day

   2 period for designation shall be treated during that period as if it had been designated

   3 HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY unless otherwise agreed.

   4 After the expiration of the 21-day period, the transcript shall be treated only as

   5 actually designated.

   6               2.3   Inadvertent Failures to Designate. An inadvertent failure to
   7 designate does not, standing alone, waive protection under this Order. Upon timely

   8 assertion or correction of a designation, all recipients must make reasonable efforts

   9 to ensure that the material is treated according to this Order.

  10        3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  11        All challenges to confidentiality designations shall proceed under Local Rule
  12 37-1 through Local Rule 37-4.

  13        4.     ACCESS TO DESIGNATED MATERIAL
  14               4.1   Basic Principles. A receiving party may use designated material
  15 only for this litigation. Designated material may be disclosed only to the categories

  16 of persons and under the conditions described in this Order.

  17               4.2   Disclosure of CONFIDENTIAL Material Without Further
  18 Approval. Unless otherwise ordered by the Court or permitted in writing by the

  19 designator, a receiving party may disclose any material designated

  20 CONFIDENTIAL only to:

  21                     4.2.1 The receiving party’s outside counsel of record in this
  22 action and employees of outside counsel of record to whom disclosure is reasonably

  23 necessary;

  24                     4.2.2 The officers, directors, and employees of the receiving
  25 party to whom disclosure is reasonably necessary, and who have signed the

  26 Agreement to Be Bound (Exhibit E-1);

  27                     4.2.3 Experts retained by the receiving party’s outside counsel
  28 of record to whom disclosure is reasonably necessary, and who have signed the

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 5 of 12 Page ID #:844




   1 Agreement to Be Bound (Exhibit E-1);

   2                      4.2.4 The Court and its personnel;
   3                      4.2.5 Outside court reporters and their staff, professional jury or
   4 trial consultants, and professional vendors to whom disclosure is reasonably

   5 necessary, and who have signed the Agreement to Be Bound (Exhibit E-1);

   6                      4.2.6 During their depositions, witnesses in the action to whom
   7 disclosure is reasonably necessary and who have signed the Agreement to Be Bound

   8 (Exhibit E-1); and

   9                      4.2.7 The author or recipient of a document containing the
  10 material, or a custodian or other person who otherwise possessed or knew the

  11 information.

  12                4.3   Disclosure of HIGHLY CONFIDENTIAL - ATTORNEY
  13 EYES ONLY Material Without Further Approval.

  14        Unless permitted in writing by the designator, a receiving party may disclose
  15 material designated HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY

  16 without further approval only to:

  17                      4.3.1 The receiving party’s outside counsel of record in this
  18 action and employees of outside counsel of record to whom it is reasonably

  19 necessary to disclose the information;

  20                      4.3.2 The Court and its personnel;
  21                      4.3.3 Outside court reporters and their staff, professional jury or
  22 trial consultants, and professional vendors to whom disclosure is reasonably

  23 necessary, and who have signed the Agreement to Be Bound (Exhibit E-1); and

  24                      4.3.4 The author or recipient of a document containing the
  25 material, or a custodian or other person who otherwise possessed or knew the

  26 information.

  27                4.4   Procedures for Approving or Objecting to Disclosure of
  28 HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY Material to In-House

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 6 of 12 Page ID #:845




   1 Counsel or Experts. Unless agreed to in writing by the designator:

   2                      4.4.1 A party seeking to disclose to in−house counsel any
   3 material designated HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY must

   4 first make a written request to the designator providing the full name of the in-house

   5 counsel, the city and state of such counsel’s residence, and such counsel’s current

   6 and reasonably foreseeable future primary job duties and responsibilities in

   7 sufficient detail to determine present or potential involvement in any competitive

   8 decision-making.

   9                      4.4.2 A party seeking to disclose to an expert retained by
  10 outside counsel of record any information or item that has been designated HIGHLY

  11 CONFIDENTIAL - ATTORNEY EYES ONLY must first make a written request to

  12 the designator that (1) identifies the general categories of HIGHLY

  13 CONFIDENTIAL - ATTORNEY EYES ONLY information that the receiving party

  14 seeks permission to disclose to the expert, (2) sets forth the full name of the expert

  15 and the city and state of his or her primary residence, (3) attaches a copy of the

  16 expert’s current resume, (4) identifies the expert’s current employer(s), (5) identifies

  17 each person or entity from whom the expert has received compensation or funding

  18 for work in his or her areas of expertise (including in connection with litigation) in

  19 the past five years, and (6) identifies (by name and number of the case, filing date,

  20 and location of court) any litigation where the expert has offered expert testimony,

  21 including by declaration, report or testimony at deposition or trial, in the past five

  22 years. If the expert believes any of this information at (4) - (6) is subject to a

  23 confidentiality obligation to a third party, then the expert should provide whatever

  24 information the expert believes can be disclosed without violating any

  25 confidentiality agreements, and the party seeking to disclose the information to the

  26 expert shall be available to meet and confer with the designator regarding any such

  27 confidentiality obligations.

  28                      4.4.3 A party that makes a request and provides the information
                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 7 of 12 Page ID #:846




   1 specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the

   2 identified in-house counsel or expert unless, within seven days of delivering the

   3 request, the party receives a written objection from the designator providing detailed

   4 grounds for the objection.

   5                      4.4.4 All challenges to objections from the designator shall
   6 proceed under Local Rule 37-1 through Local Rule 37-4.

   7         5.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
   8                PRODUCED IN OTHER LITIGATION
   9                5.1   Subpoenas and Court Orders. This Order in no way excuses
  10 non-compliance with a lawful subpoena or court order. The purpose of the duties

  11 described in this section is to alert the interested parties to the existence of this

  12 Order and to give the designator an opportunity to protect its confidentiality interests

  13 in the court where the subpoena or order issued.

  14                5.2   Notification Requirement. If a party is served with a subpoena
  15 or a court order issued in other litigation that compels disclosure of any information

  16 or items received by that party in this action and designated in this action as

  17 CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY that

  18 party must do the following.

  19                      5.2.1 Promptly notify the designator in writing. Such
  20 notification shall include a copy of the subpoena or court order.

  21                      5.2.2 Promptly notify in writing the party who caused the
  22 subpoena or order to issue in the other litigation that some or all of the material

  23 covered by the subpoena or order is subject to this Order. Such notification shall

  24 include a copy of this Order.

  25                      5.2.3 Cooperate with all reasonable procedures sought by the
  26 designator whose material may be affected.

  27                5.3   Wait For Resolution of Protective Order. If the designator
  28 promptly seeks a protective order, the party served with the subpoena or court order

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 8 of 12 Page ID #:847




   1 shall not produce any information designated in this action as CONFIDENTIAL or

   2 HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY before a determination

   3 by the court where the subpoena or order issued, unless the party has obtained the

   4 designator’s permission. The designator shall bear the burden and expense of

   5 seeking protection of its confidential material in that court.

   6         6.    UNAUTHORIZED DISCLOSURE OF DESIGNATED
   7 MATERIAL

   8         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
   9 designated material to any person or in any circumstance not authorized under this

  10 Order, it must immediately (1) notify in writing the designator of the unauthorized

  11 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

  12 designated material, (3) inform the person or persons to whom unauthorized

  13 disclosures were made of all the terms of this Order, and (4) use reasonable efforts

  14 to have such person or persons execute the Agreement to Be Bound (Exhibit E-1).

  15         7.    INADVERTENT PRODUCTION OF PRIVILEGED OR
  16               OTHERWISE PROTECTED MATERIAL
  17         When a producing party gives notice that certain inadvertently produced
  18 material is subject to a claim of privilege or other protection, the obligations of the

  19 receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is

  20 not intended to modify whatever procedure may be established in an e-discovery

  21 order that provides for production without prior privilege review pursuant to Fed. R.

  22 Evid. 502(d) and (e).

  23         8.    FILING UNDER SEAL
  24         Without written permission from the designator or a Court order, a party may
  25 not file in the public record in this action any designated material. A party seeking to

  26 file under seal any designated material must comply with Local Rule 79-5. Filings

  27 may be made under seal only pursuant to a court order authorizing the sealing of the

  28 specific material at issue. The fact that a document has been designated under this

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 9 of 12 Page ID #:848




   1 Order is insufficient to justify filing under seal. Instead, parties must explain the

   2 basis for confidentiality of each document sought to be filed under seal. Because a

   3 party other than the designator will often be seeking to file designated material,

   4 cooperation between the parties in preparing, and in reducing the number and extent

   5 of, requests for under seal filing is essential. Accordingly, counsel are ordered to

   6 meet and confer in person or by telephone at least seven (7) calendar days prior to

   7 the filing of an application wherein the basis for the sealing is that it has been

   8 deemed confidential by the other party. Not later than two (2) calendar days after the

   9 meet and confer process, the opposing party shall confirm whether such information

  10 shall be designated as confidential or whether it can be made available to the public.

  11 Such an application shall contain the dates and method by which the parties met and

  12 conferred otherwise it will be denied without prejudice to an amended application

  13 being filed after counsel have completed this process. If a receiving party’s request

  14 to file designated material under seal pursuant to Local Rule 79-5.1 is denied by the

  15 Court, then the receiving party may file the material in the public record unless (1)

  16 the designator seeks reconsideration within four (4) days of the denial, or (2) as

  17 otherwise instructed by the Court. See Dkt. 14 at ¶11., pp. 16-19.

  18        9.     FINAL DISPOSITION
  19        Within 60 days after the final disposition of this action, each party shall return
  20 all designated material to the designator or destroy such material, including all

  21 copies, abstracts, compilations, summaries and any other format reproducing or

  22 capturing any designated material. The receiving party must submit a written

  23 certification to the designator by the 60-day deadline that (1) identifies (by category,

  24 where appropriate) all the designated material that was returned or destroyed, and

  25 (2) affirms that the receiving party has not retained any copies, abstracts,

  26 compilations, summaries or any other format reproducing or capturing any of the

  27 designated material. This provision shall not prevent counsel from retaining an

  28 archival copy of all pleadings, motion papers, trial, deposition and hearing

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 10 of 12 Page ID #:849




    1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

    2 reports, attorney work product, and consultant and expert work product, even if such

    3 materials contain designated material. Any such archival copies remain subject to

    4 this Order.

    5        IT IS SO ORDERED.
    6

    7 DATED: August 10, 2021

    8
                                             PATRICIA DONAHUE
                                             UNITED STATES MAGISTRAE JUDGE
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                 Case No. 2:21-cv-01006-JAK-PD
        STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 11 of 12 Page ID #:850




    1                                        EXHIBIT E-1
    2
                                   AGREEMENT TO BE BOUND
    3

    4 I,                                               [print or type full name], of

    5                               [print or type full address], declare under penalty of

    6 perjury that I have read in its entirety and understand the Protective Order that was

    7 issued by the United States District Court for the Central District of California on

    8                 [date] in the case of Theragun, Inc. v. Penthe Company, Case No. 2:21-

    9 cv-01006-JAK-PD.

   10          I agree to comply with and to be bound by all the terms of this Protective

   11 Order, and I understand and acknowledge that failure to so comply could expose me

   12 to sanctions and punishment for contempt. I solemnly promise that I will not

   13 disclose in any manner any information or item that is subject to this Protective

   14 Order to any person or entity except in strict compliance with this Order.

   15          I further agree to submit to the jurisdiction of the United States District Court

   16 for the Central District of California for the purpose of enforcing this Order, even if

   17 such enforcement proceedings occur after termination of this action.

   18          I hereby appoint                        [print or type full name] of

   19                 [print or type full address and telephone number] as my California

   20 agent for service of process in connection with this action or any proceedings related

   21 to enforcement of this Order.

   22 Date:

   23 City and State where sworn and signed:

   24

   25 Printed name:

   26                       [printed name]

   27 Signature:

   28                       [signature]

                                                                    Case No. 2:21-cv-01006-JAK-PD
           STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
Case 2:21-cv-01006-JAK-PD Document 43 Filed 08/10/21 Page 12 of 12 Page ID #:851




    1                                 PROOF OF SERVICE
    2                        Theagun, Inc. v. Penthe Company, et al.
                                   2:21-cv-01006-JAK-PD
    3
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    4
              At the time of service, I was over 18 years of age and not a party to this
    5 action. I am employed in the County of Orange, State of California. My business
        address is 3 Park Plaza, Suite 1100, Irvine, CA 92614-2592.
    6
                 On August 6, 2021, I served true copies of the following document(s)
    7 described as [PROPOSED] MODIFIED STANDING PROTECTIVE ORDER
        FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT as
    8 follows:

    9 Justin Mark Sobaje                           Jeanne M. Gills
        Tiffany Kim Sung                           Foley and Lardner LLP
   10 Foley and Lardner LLP                        321 North Clark Street, Suite 300
        555 South Flower Street, Suite 3300        Chicago, IL 60654-4762
   11 Los Angeles, CA 90071-2411                   Email: jmgills@foley.com
        Email: jsobaje@foley.com;
   12 tsung@foley.com

   13

   14        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
      the document(s) with the Clerk of the Court by using the CM/ECF system.
   15 Participants in the case who are registered CM/ECF users will be served by the
      CM/ECF system. Participants in the case who are not registered CM/ECF users will
   16 be served by mail or by other means permitted by the court rules.

   17       I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct and that I am employed in the office
   18 of a member of the bar of this Court at whose direction the service was made.

   19         Executed on August 6, 2021, at Irvine, California.
   20

   21                                                   /s/ Lynn Ortiz
   22                                                Lynn Ortiz

   23

   24

   25

   26

   27

   28

                                                                  Case No. 2:21-cv-01006-JAK-PD
         STANDING PROTECTIVE ORDER FOR PATENT CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT
